COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §
 MIKE YARDENI AND MIKE YARDENI                                  No. 08-13-00067-CV
 FAMILY INVESTMENTS, L.P.,                      §
                                                                   Appeal from the
                   Appellants,                  §
                                                             448th Judicial District Court
 v.                                             §
                                                              of El Paso County, Texas
 MARIA LOURDES LUNA TORRES                      §
 AND KIDS VIEW ZARGOSA CENTER,                                 (TC# 2012-DCV06385)
 L.L.C.,                                        §
                   Appellees.
                                          O R D E R

       On October 17, 2013, the Court received a copy of an amended temporary injunction

signed by the trial court on October 1, 2013 and a copy of a notice of appeal from Mike Yardeni

and Mike Yardeni Family Investments, L.P. The Court has determined that the notice of appeal

should be filed as an amended notice of appeal in the above-styled and numbered cause pursuant

to TEX.R.APP.P. 27.3. The trial court clerk is directed to include the amended temporary

injunction and the notice of appeal in a supplemental clerk’s record and file same with this Court

no later than October 31, 2013. Further, the parties will be permitted to file supplemental briefs.

Appellants’ supplemental brief is due to be filed no later than twenty days after the date the

supplemental clerk’s record is filed in this Court. Appellees’ supplemental brief is due to be

filed no later than twenty days after the date Appellants’ supplemental brief is filed. Because
this is an accelerated appeal and the case has already been submitted, the parties are discouraged

from filing a motion requesting additional time in which to file the supplemental brief.



October 18, 2013                             PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                2